732 F.2d 181
235 U.S.App.D.C. 295
William A. BORDERS, Jr., Commissioner, District of ColumbiaJudicial Nomination Commission,v.Ronald REAGAN, President, United States of America, et al., Appellants,Government of the District of Columbia and District ofColumbia Judicial Nomination Commission.
No. 81-1998.
United States Court of Appeals,District of Columbia Circuit.
April 27, 1982.Ordered Published March 27, 1984.

Appeal from the United States District Court for the District of Columbia, Civil Action No. 81-01312.
Robert E. Kopp, Alfred R. Mollin and William Kanter, Attys., U.S. Dept. of Justice, and Charles F.C. Ruff, U.S. Atty., Washington, D.C., for appellants.
Frederick B. Abramson, Washington, D.C., for appellee District of Columbia Judicial Nomination Com'n.
Dudley R. Williams and Herbert O. Reid, Sr., Washington, D.C., for appellee William A. Borders, Jr.
Judith W. Rogers, Corp. Counsel, Charles L. Reischel, Lutz Alexander Prager and Michael E. Zielinski, Asst. Corp. Counsel, Washington, D.C., for appellee District of Columbia.
Before MacKINNON, ROBB and WALD, Circuit Judges.
ORDER
PER CURIAM.


1
On consideration of the motion of the federal appellants to vacate and remand, it is


2
ORDERED by the Court that the aforesaid motion is granted and the order of the District Court, 518 F.Supp. 250, of July 7, 1981 is vacated and, it is


3
FURTHER ORDERED by the Court that this case is remanded to the District Court with direction to dismiss the complaint as moot.    See United States v. Munsingwear, 340 U.S. 36, 39, 71 S.Ct. 104, 106, 95 L.Ed. 36 (1950).